Citation Nr: 1220409	
Decision Date: 06/11/12    Archive Date: 06/22/12

DOCKET NO.  08-36 920	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for a right knee disability.

2.  Entitlement to service connection for a left knee disability.


REPRESENTATION

Veteran represented by:	Byron Simpson, Esq.


WITNESSES AT HEARING ON APPEAL

Veteran and his wife


ATTORNEY FOR THE BOARD

L. B. Yantz, Counsel
INTRODUCTION

The Veteran served on active duty with the United States Navy from May 1979 to January 1989.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision by the Waco, Texas, Regional Office (RO) of the United States Department of Veterans Affairs (VA).

The Veteran's file has been transferred to the RO in Nashville, Tennessee.

In August 2011, the Veteran and his wife testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of this hearing is associated with the claims file.

In January 2012, the Board remanded this case for further evidentiary development.

The issues have been characterized as indicated on the title page to comport with the evidence of record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO.  VA will notify the Veteran if further action is required.


REMAND

VA treatment records dated in October 2010, April 2011, and July 2011 document the Veteran's ongoing complaints of knee pain.

In a January 2012 statement, the Veteran's private physician (Dr. Florence) stated that he had examined the Veteran on September 12, 2011, reviewed the Veteran's medical records, and spoke to the Veteran about his medical history.  Dr. Florence stated that, based on his examination, treatment, and conversation with the Veteran, and based on his review of the Veteran's medical records, that it is more likely than not that the Veteran's current knee conditions (including but not limited to his confirmed diagnosis of bilateral chondromalacia patella and bone loss) are a result of and an injury consistent with the football injury and subsequent naval duties described by the Veteran attendant to his duties while in service in the Navy.  Dr. Florence did not provide a rationale for this opinion.

The Board's January 2012 remand instructed the RO to schedule the Veteran for a VA joints examination to obtain an opinion with rationale regarding the relationship between his current right and left knee disabilities and his military service.  The examiner was to accept as fact the Veteran's testimony of his right and left knee injuries in service.

The Veteran underwent a VA knee and lower leg examination in March 2012, conducted by a registered nurse.  In reviewing the claims file, the nurse noted that the Veteran had reported sustaining bilateral knee injuries in October 1983; but the record reflects that the Veteran reported sustaining a right knee injury in November or December 1984 and that he developed left knee pain due to climbing ladders frequently while serving shipboard.  The nurse noted that the Veteran had had VA x-rays of his bilateral knees taken in July 2000; but the record reflects that these bilateral knee x-rays were actually taken in November 2001.  It is unclear as to when Dr. Florence's January 2012 letter was made a part of the claims file or whether it was reviewed by the nurse; the nurse did not mention Dr. Florence's letter in the March 2012 examination report.

The nurse noted that the Veteran uses knee bands as an assistive device on a regular basis.  The Veteran reported at the examination that his left knee problems came from compensating for his right knee problems.  X-rays of the Veteran's bilateral knees taken in March 2012 showed minimal degenerative change at the right patella, and no significant abnormality at the left knee.

The nurse opined that it is less likely as not that the current right knee condition is due to the Veteran's injuries while in the military, with the rationale that the degenerative changes shown on the x-ray were commensurate with the Veteran's age.  The nurse did not consider or address the Veteran's testimony of his right knee injuries in service or his allegations of continuity of symptomatology since service.

The nurse did not offer an opinion with regard to the Veteran's left knee, due to the negative March 2012 x-ray.  The nurse did not comment on the existence of any chondromalacia in the left knee, or acknowledge any medical research which indicates that chondromalacia is usually not visible on x-rays.

In order to clarify the current diagnosis of the Veteran's right and left knee disabilities, and to obtain opinions with the requested rationale, the Veteran is to be scheduled for a new VA joints examination, conducted by a physician.

All available treatment records from Dr. Florence, including the report of his September 12, 2011 examination of the Veteran, are to be obtained.

Accordingly, the case is REMANDED for the following:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is required.)

1.  Request a properly executed VA Form 21-4142, Authorization and Consent to Release Information to the Department of Veterans Affairs, from the Veteran for Dr. Florence.  Upon receipt of such, take appropriate action to contact Dr. Florence and obtain all available records related to treatment of the Veteran, including the report of the September 12, 2011 examination.  The Veteran should be informed that in the alternative he may obtain and submit the records himself.

2.  Schedule the Veteran for a VA joints examination, conducted by a physician.  The claims folder must be reviewed in conjunction with the examination.

The examiner is to determine the nature of any current right and left knee disabilities, including bilateral chondromalacia.

The examiner is to opine whether it is at least as likely as not (a 50 percent or greater probability) that any diagnosed right and left knee disabilities are related to any incident of the Veteran's military service.  The examiner is to specifically consider and address the Veteran's testimony of his right and left knee injuries in service (which is to be accepted as fact) and his allegations of continuity of symptomatology since service.

The examiner is to opine as to whether it is at least as likely as not (a 50 percent or greater probability) that any diagnosed left knee disability was caused or aggravated by any diagnosed right knee disability.

A complete rationale for all opinions expressed must be provided.

If the examiner feels that the requested opinions cannot be rendered without resorting to speculation, the examiner is to state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e., no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e., additional facts are required, or the examiner does not have the needed knowledge or training).

3.  Review the claims file to ensure that all of the foregoing development is completed, and arrange for any additional development indicated.  Then readjudicate the claims on appeal.  If either of the benefits sought remain denied, issue an appropriate supplemental statement of the case and provide the Veteran and his representative the requisite period of time to respond.  The case should then be returned to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).






_________________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

